Citation Nr: 9902927	
Decision Date: 01/02/99    Archive Date: 02/04/99

DOCKET NO.  97-33 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) and chronic anxiety reaction, competent, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1943 to January 
1946.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

By hearing officer's decision in June 1998, the RO assigned a 
50 percent evaluation for the veterans PTSD and chronic 
anxiety reaction, with an effective date of January 29, 1997. 



FINDING OF FACT

Symptomatology attributable to the veterans PTSD and chronic 
anxiety reaction currently results in no more than 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD and chronic anxiety reaction, competent, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that this PTSD and chronic anxiety 
reaction are more severely disabling than currently rated.  
The Board finds that the veterans claim for an increased 
rating is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained. 

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for a chronic 
anxiety reaction in a July 1948 rating decision.  In an 
August 1997 rating decision, the RO expanded the grant of 
service connection to include PTSD.  The veteran's service-
connected psychiatric disability is currently characterized 
as PTSD and chronic anxiety reaction, competent.

VA examinations dated in June 1948 and September 1953 reflect 
a diagnosis of anxiety reaction.

Private treatment records dated in December 1976 indicate 
that the veteran was admitted with a diagnosis of chronic 
hepatitis with jaundice.  A cerebral radionuclide angiogram 
revealed an impression of cerebral vascular disease.  

The veteran underwent a VA psychiatric examination in 
December 1993.  The veteran complained of feeling nervous and 
restless.  The veteran stated that he experienced occasional 
visual and auditory hallucinations.  Objective examination 
revealed that the veteran's speech was coherent and goal-
directed, but slow with poverty of content.  His thoughts 
were organized and his mood was appropriate with a mildly 
anxious affect.  The examiner noted that the veteran had some 
problems with remote memory.  The diagnosis was a history of 
anxiety and mood swings.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 70.

VA outpatient treatment records from March 1994 to January 
1997 reflect ongoing treatment for various mental and 
physical problems.  The veteran made complaints of sleep 
problems, difficulty in remembering, and anxiety.  

The veteran underwent another VA examination in March 1997.  
He indicated that he was currently married, had been so since 
1948, and had four grown children.  He stated that he quit 
working in 1976 due to hepatitis.  He talked about "fine 
motor control impairment" and reported having sleep problems.  
He indicated that he had daily distressing recollections of 
the war.  He expressed feelings of detachment and 
estrangement from others.  He denied difficulty in 
concentrating, but stated that he might "be a little 
overboard" with being hypervigilant.  As for medications for 
his mental problems, the veteran indicated that he had tried 
some but the side effects, especially stomach problems, had 
forced him to go without medications and just "tough it out."  
He reported that he and his wife visit each one of their 
children one week per year.  He indicated little overall 
social contact.  Objective examination revealed that the 
veteran was oriented, properly groomed, and cooperative.  His 
speech was clear.  The veteran stated that he slept 5 to 6 
hours per night and had difficulty getting to sleep three to 
four times per week.  His mood was pleasant, and he denied 
any auditory and delusional thinking.  He did not appear 
currently depressed or manic; he stated that he last cried 
two years prior.  His intellect was judged to be average, and 
his immediate memory appeared without problems.  He denied 
suicidal and homicidal ideations.  The examiner noted his 
judgment and insight to be very good.  Diagnoses included 
PTSD.  The veteran was assigned a GAF of 60.

In a September 1997 statement, the veteran's wife indicated 
that she had been paying the bills and household expenses 
since 1976.

The veteran and his wife testified at a RO hearing in March 
1998.  He stated that the had worked as a carpenter for 20 
years.  The veteran felt that he and his wife got along 
"pretty good."  The veteran's wife stated that most of the 
veteran's social contact involved dealings with close 
relatives.  The veteran stated that he knew his birth date 
but could not remember his anniversary.  He reported that he 
suffered from nightmares approximately five times per week.  
The veteran's wife stated that the veteran now relives and 
talks about the war, but had not done so twenty years 
earlier.  

The veteran has been assigned a 50 percent disability for 
PTSD and chronic anxiety reaction under the provisions of 
Diagnostic Code 9411.  Pursuant to Diagnostic Code 9411, a 
rating of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

After reviewing the record, it is clear that the veteran 
suffers impairment due to his PTSD and chronic anxiety 
reaction, and the evidence shows that a number of symptoms 
for a 50 percent rating have been demonstrated.  However, the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 70 percent have been 
met.  The veteran's PTSD is not characterized by 
symptomatology that includes such severe manifestations as 
obsessional rituals; illogical, obscure or irrelevant speech; 
near continuous panic or depression affecting his ability to 
act independently or appropriately; or the inability to 
establish and maintain effective relationships.  The veteran 
speaks coherently.  He has been able to maintain a marriage 
of approximately 50 years duration, as well as maintain 
contact with his children.  There is no evidence of suicidal 
ideation.  There have been no indications that the veteran's 
personal appearance and hygiene have been neglected, and 
there is no suggestion that there is a problem with impulse 
control.  The most recent examination characterized the 
veteran's judgment and insight to be very good.  The veteran 
's most recent GAF score of 60 reflects only moderate 
symptomatology and moderate difficulty in social and 
occupational functioning.  In other words, the preponderance 
of the evidence is against a finding that a rating in excess 
of 50 percent is warranted.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (1998).    In the Boards opinion, the veteran's 
PTSD and chronic anxiety reaction is simply not manifested to 
a degree to warrant a schedular evaluation in excess of 50 
percent under the Schedule for Rating Disabilities.  
Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a rating higher than 50 percent at this 
time.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant referral for consideration of an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veterans PTSD and chronic anxiety reaction has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  In this regard, the Board 
observes that the veteran has indicated that the quit working 
due to an unrelated physical disability.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER


A rating in excess of 50 percent for PTSD and a chronic 
anxiety reaction is denied.



		
	WAYNE M. BRAEUER 	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
